Mb. Justice Aldbey
delivered the opinion of the court.
This action was brought originally in the municipal court of Caguas for the collection of a promissory note amounting to $273.61 and the interest due thereon of $82.08. Judgment was rendered for the defendant and an appeal was taken to the District Court of Humacao, which court, on motion of the appellee, dismissed the appeal on the ground that the appellants had not perfected it in compliance with certain requirements. That judgment of the district court lias been' appealed from to this court, and the appellee now moves for its dismissal on the ground that the amount involved does not give the Supreme Court jurisdiction.
 Section 295 of the Code of Civil Procedure provides that an appeal may be taken to the Supreme Court from a judgment of the district court rendered on an appeal from an inferior court, within fifteen days after the entiy of such judgment, should the value of the property claimed or the amount of the judgment, not including products and interest thereon, exceed $300'. The exclusion of products and interest refers to the value of the property as well as to the amount of the judgment. This Supreme Court, in the case of González v. Pirazzi, 16 P.R.R. 7, after referring’ to paragraph 2 of section 295 cited, said:
“And when said amount exceeds $300, not including products and interest, an appeal may be taken to this Supreme Court from a judgment rendered on appeal by the said court.”
In the case before us the value of the property claimed, not including interest, is only $273.61 and therefore this court has no jurisdiction and the appeal should be dismissed.